Citation Nr: 1146125	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-09 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel







INTRODUCTION

The Veteran served on active duty from April to August 1984, from December 1995 to September 1996, from September 2001 to August 2003, and from February to September 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by which the RO, in pertinent part, denied entitlement to the benefit sought herein.

In June 2010, the Board remanded the issue on appeal to the RO for further development of the evidence.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence establishes that the Veteran's diagnosed sleep apnea had its onset during his active military service. 


CONCLUSION OF LAW

Criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval or air service" is further defined as (1) active duty or a period of ACTDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of INACTDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  Service connection for disability arising from inactive duty training is permitted only for injuries, not diseases, incurred or aggravated in the line of duty, (with the exceptions for acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, not pertinent here).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by, a service-connected disorder.  38 C.F.R. § 3.310(a).

The Veteran served on active duty from April to August 1984, from December 1995 to September 1996, from September 2001 to August 2003, and from February to September 2004.

In November 2003, fewer than two months after being discharged from a nearly two year stint on active duty, the Veteran underwent an overnight sleep study, which led to him being first diagnosed with sleep apnea.  It is undisputed that the Veteran is currently diagnosed with sleep apnea and has been since November 2003.

The issue thus becomes whether the Veteran's sleep apnea actually began while he was on active duty.  The Board concludes that it did.
 
In November 2007, the Veteran's private doctor indicated that from a review of his notes the Veteran reported that his symptoms of sleep apnea, including daytime sleepiness, loud snoring, and observed apneic events had predated his initial visit in November 2003 by several years.  

The Veteran has also asserted, through his representative, that his sleep apnea began during service; and, a fellow soldier wrote a statement indicating that he recalled the Veteran having symptoms of sleep apnea while they were in service together.
It does not appear that the Veteran underwent an enlistment physical in conjunction with his entering into active duty in September 2001.  However, at a medical examination in February 2001 there was no indication of any problem with sleep apnea or with fatigue.  Similarly, on annual medical certificates in 1995, 1996, 1997, and 1998, the Veteran denied having any medical problems, to include sleep apnea.

The Board did obtain a medical opinion of record in an effort to ascertain the etiology of the Veteran's sleep apnea.  In June 2011, an examination was provided and the VA examiner ultimately concluded that he could not find any records in the claims file "prior to the diagnosis in 11/04" to show an earlier onset of sleep apnea, and he asserted that to specify to any earlier onset would require speculation.  However, the Veteran was actually diagnosed with sleep apnea in November 2003; a fact that is manifestly clear from the November 2003 sleep study records in the Veteran's claims file.  Whether this mistake is more than a typo is unclear.  However, the mistake is particularly relevant, because the Veteran had been discharged from active duty less than two months before the sleep study.  

A review of the examination report also shows that the examiner listed the dates of the Veteran's service in 1995/1996 and from February 2004 to September 2004.  However, the examiner made no mention of the fact that the Veteran was on active duty from September 2001 to August 2003.  The most relevant period to this claim.

Given these errors, the Board concludes that the VA examination report is inadequate for rating purposes, and the Board will not therefore rely on the examiner's opinion as to the onset of the Veteran's sleep apnea.

Here, the Veteran was discharged from service on August 31, 2003 and he underwent the sleep study on November 23, 2003.  Not only is this time period shorter than two months, but sleep apnea is not a disease for which a person would be likely to seek immediate medical treatment, such as they might after breaking a leg.  Moreover, it is unlikely that an appointment for a sleep study would occur immediately.  Thus, while sleep apnea is not a disease for which presumptive service connection can be awarded, the fact remains that it is abundantly likely that the Veteran began experiencing symptoms well before the sleep study was actually conducted.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
Here, the Veteran has indicated that he first noticed symptoms which were later diagnosed as sleep apnea while on active duty, and a fellow service member wrote that he recalled observing the Veteran displaying several symptoms of sleep apnea while they were on active duty.  Given the fact that the Veteran was diagnosed with sleep apnea less than two months after separating from two years of military service, the Board concludes when reasonable doubt is resolved in the Veteran's favor, the onset of his sleep apnea is placed during a period of active duty.  Thus, the criteria for service connection have been met and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


 
ORDER

Service connection for sleep apnea is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


